Citation Nr: 1630301	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  06-06 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen the claim for service connection for low back disability with degenerative discs and sciatica (previously characterized as lumbosacral strain) has been received.

2.  Entitlement to service connection for low back disability with degenerative discs and sciatica (previously characterized as lumbosacral strain).

3.  Entitlement to service connection for depression, claimed as secondary to low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The appellant was a member of the Army National Guard from July 1974 to March 1975; he had a verified period of active duty for training (ACDUTRA) from November 1974 to March 1975.

In an April 1979 decision, a Department of Veterans Affairs (VA) Regional Office (RO) denied service connection for, inter alia, lumbosacral strain, then claimed as low back pain.  The RO notified the appellant of the denial of the claim in May 1979, but he did not initiate an appeal.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision in which a RO declined to reopen the claim for service connection for low back disability and denied service connection for depression, claimed as secondary to low back disability.  In January 2009, the Board remanded this matter for further development.  Following remand, the case was transferred to the Pittsburgh Foreign Cases Office at the RO in Pittsburgh, Pennsylvania, as the appellant was residing out of the country.

The issues of entitlement to service connection for a low back disability and for depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 1979 rating decision, the RO denied service connection for lumbar strain secondary to back muscle weakness.

2.  The evidence added to the record since the April 1979 rating decision bears directly and substantially upon the specific matters under consideration regarding service connection for a low back disorder, and is so significant as to warrant readjudication of the merits of the claim on appeal.

CONCLUSIONS OF LAW

1.  The RO's April 1979 rating decision denying service connection for lumbar strain secondary to back muscle weakness is final.  38 U.S.C.A. § 4005 (West 1976); 38 C.F.R. § 3.104(a) (1978).

2.  New and material evidence has been received to reopen the appellant's claim for service connection for lumbar strain secondary to back muscle weakness.  38 U.S.C.A. §§ 1131, 5108 (West 1991); 38 C.F.R. §§ 3.303, 3.156 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

As the Board's decision to reopen the appellant's claim of entitlement to service connection for low back disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

II.  New and Material Evidence

The RO, in a decision dated in April 1979, denied service connection for lumbar strain secondary to back muscle weakness.  The appellant reported back pain from digging a ditch during basic training.  The RO acknowledged that the appellant's service treatment records showed chronic low back pain during his period of ACDUTRA, but found no nexus between his lumbar strain and service.

The April 1979 RO rating decision was final based upon the evidence then of record.  However, a previously denied claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In making this determination, the Board must consider all the evidence submitted since the last time that the claim was finally disallowed on any basis.  In the present case, this means that the Board must look at all the evidence submitted since the April 1979 rating decision.

The appellant filed a request to reopen the low back disability claim in April 1997, but the request was not acted upon.  The appellant filed another request in August 2004.  Pursuant to the regulation in effect at the time of the appellant's April 1997 request to reopen, new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration which is neither cumulative nor redundant and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (1996); See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  Moreover, Hodge stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge, supra at 1363.

Evidence added to the claims file since the April 1979 rating decision includes a February 2009 radiology report suggesting that some of the appellant's lumbar spine problems were "possibly due to paravertebral muscle spasm."  The appellant's February 1975 STR regarding his chronic low back pain provided a diagnosis of muscle spasm, and the appellant has reported constant back pain since his 1975 injury in service.  See, e.g., March 2005 Appellant's Statement.  The February 2009 medical treatment record is new, and does bear directly on the question of whether the appellant has a low back disorder related to active military service.  In the Board's opinion, this evidence provides a more complete picture of the appellant's disabilities and their origin, and thus does bear directly and substantially upon the specific matters under consideration, and is so significant as to warrant reconsideration of the merits of the claim on appeal, especially in view of the low threshold for reopening articulated in the Hodge precedent, supra.  Thus, this evidence is new and material, and the appellant's claim of entitlement to service connection for lumbar strain is reopened.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for lumbar strain is reopened, and the appeal is, to that extent, granted.


REMAND

The appellant seeks service connection for a low back disorder and for depression as secondary to a low back disorder.  See April 1997 Request; March 2005 Claim.  The appellant reported that he injured his back digging a ditch during his period of ACDUTRA, and that he has suffered from chronic low back pain since service.  A February 1975 STR notes the appellant's chronic low back pain and provides a "muscle spasm" diagnosis.  The appellant has been diagnosed with low back conditions including degenerative discs, sciatica, scoliosis, and lumbar spondylosis.  The appellant has also been diagnosed with depression, and contends that his depression is caused by his back pain.  See April 2003 Private Hospital Record.  The Board finds that a remand is necessary in order to obtain any outstanding treatment records and then afford the appellant VA examinations regarding the etiology of his low back and depressive disorders.

The Board notes that the appellant's claims file contains an April 2016 report of contact showing that the appellant called to update his mailing address to an address in Providence, Rhode Island.  Upon remand, the RO should confirm the appellant's current address and, if he continues to reside outside the jurisdiction of the Pittsburgh Foreign Cases Office, should transfer his file to the nearest appropriate RO.  The RO should ensure that the electronic claims file reflects the current address.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain the appellant's current address and ensure that the electronic claims file reflects the current address.  If the appellant continues to reside outside the jurisdiction of the Pittsburgh Foreign Cases Office, transfer his file to the appropriate RO, if appropriate.

2.  Then, send the appellant a letter requesting that he provide the names, addresses, and approximate dates of treatment for any private (non-VA) health care providers who may have additional records pertinent to his claims.  The letter should request that he complete a release for all identified records. 

3.  If the appellant responds to the letter sent pursuant to paragraph 2, undertake reasonable efforts to obtain all relevant records identified by him, if not already associated with the claims file.

4.  After obtaining any additional records, arrange for the appellant to undergo a VA examination to determine the nature and etiology of any current low back disorders.  The electronic claims file should be reviewed. 

The examiner should identify any current diagnoses the appellant has presented related to his low back disorders at any time during the appeal period (from April 1997 to the present).

In doing so, the examiner should consider the appellant's already-documented diagnoses of degenerative discs, sciatica, scoliosis, and lumbar spondylosis.

For each diagnosed disorder of this nature, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such disorder manifested during the appellant's period of ACDUTRA (from November 1974 to March 1975) or is otherwise related to such service.

In so opining, the examiner should consider all pertinent medical and lay evidence, to include the appellant's report that he injured his back digging a ditch during his period of ACDUTRA and has suffered from chronic low back pain since service, the February 1975 STR noting the appellant's chronic low back pain and providing a "muscle spasm" diagnosis, the February 1975 separation examination noting low back pain, the August 1977 treatment record showing low back pain complaints, and the February 2009 radiology report suggesting that some of the appellant's lumbar spine problems were "possibly due to paravertebral muscle spasm."  

All opinions should be supported by a clear rationale, and a discussion of the pertinent facts and medical principles. 

5.  After obtaining any additional records, arrange for the appellant to undergo a VA psychiatric examination to determine the nature and etiology of his depression.  The electronic claims file should be reviewed.

The examiner should clarify whether the appellant has presented with a depression diagnosis at any time during the appeal period (from March 2005 to the present).

The examiner should opine as to whether it is at least as likely as not (a 50 percent or higher probability) that such disorder: (a) manifested during the appellant's period of ACDUTRA (from November 1974 to March 1975); (b) is otherwise related to such service; or (c) was caused by or aggravated by any low back disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount of aggravation beyond the baseline symptomatology.

In so opining, the examiner should consider all pertinent medical and lay evidence, to include the appellant's September 2009 statement that his low back condition caused him to become angry and depressed.

All opinions should be supported by a clear rationale, and a discussion of the pertinent facts and medical principles. 

6.  When the requested development has been completed, readjudicate the claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


